THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS ANIBNDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

 

LG CAPITAL FUNDING, LLC

COLLATERALIZED SECURED PROMISSORY NOTE

BACK END NOTE

 

$78,750.00 Brooklyn, NY   November 18, 2014

 

1.                   Principal and Interest

 

FOR VALUE RECEIVED, LG Capital Funding, LLC, a New York Limited Liability
Company (the "Company") hereby absolutely and unconditionally promises to pay to
Well Power, Inc. (the "Lender"), or order, the principal amount of Seventy Eight
Thousand Seven Hundred Fifty Dollars ($78,750.00) no later than July 18, 2015,
unless the Lender does not meet the "current information requirements" required
under Rule 144 of the Securities Act of 1933, as amended, in which case the
Company may declare the offsetting note issued by the Lender on the same date
herewith to be in Default (as defined in that note) and cross cancel its payment
obligations under this Note as well as the Lenders payment obligations under the
offsetting note. This Full Recourse Note shall bear simple interest at the rate
of 8%.

 

2.                   Repayments and Prepayments; Security.

 

a.                                       All principal under this Note shall be
due and payable no later than July 18, 2015, unless the Lender does not meet the
"current information requirement s" required under Rule 144 of the Securities
Act of 1933, as amended, in which case the Company may declare the offsetting
note issued by the Lender on the same date herewith to be in Default (as defined
in that note) and cross cancel its payment obligations under this Note as well
as the Lenders payment obligations under the offsetting note.

 

b.                                       The Company may pay this Note at any
time. This note may not be assigned by the Lender, except by operation of law.

 

c.                                        This Note shall initially be secured
by the pledge of the $78,750.00 8% convertible promissory note issued to the
Company by the Lender on even date herewith (the "Lender Note"). The Company may
exchange this collateral for other collateral with an appraised value of at
least $78,750.00, by providing 3 days prior written notice to the Lender. If the
Lender does not object to the substitution of collateral in that 3 day period,
such substitution of collateral shall be deemed to have been accepted by the
Lender. All collateral shall be retained by New Venture Attorneys, P.C., which
shall act as the escrow agent for the collateral for the benefit of the Lender.
The Company may not effect any conversions under the Lender Note until it has
made full cash payment for the portion of the Lender Note being converted.

 

 

3.                                         Events of Default; Acceleration.

 

a.                       The principal amount of this Note is subject to
prepayment in whole or in part upon the occurrence and during the continuance of
any of the following events (each, an "Event of Default"): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.

 

b.                       No remedy herein conferred upon the Lender is intended
to be exclusive of any other remedy and each and every remedy shall be
cumulative and in addition to every other remedy hereunder, now or hereafter
existing at law or in equity or otherwise. The Company accepts and agrees that
this Note is a full recourse note and that the Holder may exercise any and all
remedies available to it under law.

 

1

 

 



4.                   Notices.

 

a.                   All notices, reports and other communications required or
permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed (i) if to a Lender, at such Lender's address as the Lender
shall have furnished the Company in writing and (ii) if to the Company at such
address as the Company shall have furnished the Lender(s) in writing.

 

b.                   Each such notice, report or other communication shall for
all purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.

 

5.                   Miscellaneous.

 

a.                   Neither this Note nor any provisions hereof may be changed,
waived, discharged or terminated orally, but only by a signed statement in
writing.

 

b.                   No failure or delay by the Lender to exercise any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other right, power or
privilege. The provisions of this Note are severable and if any one provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such invalidity or unenforceability shall affect only such
provision in such jurisdiction. This Note expresses the entire understanding of
the parties with respect to the transactions contemplated hereby. The Company
and every endorser and guarantor of this Note regardless of the time, order or
place of signing hereby waives presentment, demand, protest and notice of every
kind, and assents to any extension or postponement of the time for payment or
any other indulgence, to any substitution, exchange or release of collateral,
and to the addition or release of any other party or person primarily or
secondarily liable.

 

c.                   If Lender retains an attorney for collection of this Note,
or if any suit or proceeding is brought for the recovery of all, or any part of,
or for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.

 

d.                   This Note shall for all purposes be governed by, and
construed in accordance with the laws of the State of New York (without
reference to conflict of laws).

 

e.                   This Note shall be binding upon the Company's successors
and assigns, and shall inure to the benefit of the Lender's successors and
assigns.

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

 

 

LG CAPITAL FUNDING, LLC

By: /s/ Authorized Signatory

Title:

 

APPROVED:

 

WELL POWER, INC.

 

By: /s/ Dan Patience

Title: President

 



2

 

